No. 14835
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1980


E. D. WESTON,
                      Plaintiff and Appellant,
      VS.

MONTANA STATE HIGHWAY COMMISSION,
a body politic,
                      Defendants and Respondents.


Appeal from:        District Court of the First Judicial District,
                    Honorable Gordon R. Bennett, Judge presiding.
Counsel of Record:
   For Appellant:
         Patrick Flaherty, Boulder, Montana
    For Respondents:
         Jack A. Holstrom, Legal Div., Dept. of Highways,
          Helena, Montana


                                   Submitted on briefs: January 25,           1980
                                                 Decided :   FEB 8   =   l g- ~
                                                                             g
Filed:   -Fa
         vb    (:   . $$989
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.

        c his is an action for the recovery of allegedly unpaid
overtime compensation filed in the District Court of the
First Judicial District of the State of Montana, in and for
the County of Lewis and Clark, the Honorable Gordon R.
Bennett presiding. Appellant's original complaint was filed
in District Court on June 13, 1972, and respondent thereafter
moved for dismissal.     The motion for dismissal was then con-
verted into a motion for summary judgment on January 23,
1979 and granted by the District Court on May 9, 1979.
        From 1963 to 1971, appellant in this matter, Eldridge
Weston, was employed by the Montana State Department of
Highways.     Appellant is now retired.   During the tenure of
his employment, appellant received two employment classifi-
cations.     He was first classified as a "sectionman". A
sectionman is a person who is assigned a portion of roadway
and is charged with fulfilling primarily maintenance duties
upon that roadway.     The maintenance duties include driving
trucks, running a motor patrol and loader, and doing patrol
work.     A sectionman may also have some supervisory duties.
In 1964, appellant was reclassified as a "Maintenance Super-
visor I."     The classification resulted from an employment
contract between the Montana Highway Commission and the

Public Employees Craft Council, the union representative for
Highway Maintenance Division employees. The position of

"Maintenance Supervisor I" included supervisory duties and a
specified monthly salary.
        Appellant alleges that he performed primarily and
substantially non-supervisory work during his employment.

It is upon this basis and the following provision of his
employment contract that he alleges he is entitled to over-

time compensation for hours he worked in addition to his
usual workweek:
     "Eight (8) hours shall constitute a day's work
     and forty (40) hours shall constitute a work
     week. All time worked in excess of eight (8)
     hours in any one work day, or all time worked
     in excess of forty (40) hours in any one week,
     or on days other than the designated work week,
     shall be paid at the rate of one and one-half
     times the regular rate    ..
                                ."
Two other provisions of the employment contract, however,
provided :
     "Pay for Overtime or Holiday Work. Overtime,
     when worked will be based on one and one-half
     times employee's regular salary rate for the
     preceding normal shift. (Employees in Main-
     tenance Supervisor I and I1 groups are super-
     visory employees and as such are expected to
     work such extra time over and above the eight
     (8) hour day and/or the forty (40) hour week
     without additional compensation as may be
     required to discharge their responsibilities.


     "Supervisory Personnel, including Maintenance
     Supervisor I, are expected to work over the
     normal work day and/or work week as necessary
     to discharge their responsibilities. Super-
     visory personnel will not receive overtime
     or call-out pay  . . ."
     The District Court held in granting the summary judgment

that the express terms of the employment contract were clear
and unambiguous.   It further held that there was no need for
further interpretation and parole evidence, since the con-

tract expressly covered the subject of overtime.   Upon that
basis, the motion for summary judgment was granted.
     The issue presented to this Court for review is whether
the District Court erred in granting summary judgment and
refusing appellant the right to offer additional evidence
extraneous to the contract.
     Controlling in this matter is section 27-2-202, MCA,
which b a r s a p p e l l a n t from r e c o v e r i n g any u n p a i d wages due

p r i o r t o J u n e 1 3 , 1964.        The a p p e l l a n t ' s r i g h t t o wages

v e s t e d on e a c h payday, and t h u s on e a c h payday h i s c a u s e o f

a c t i o n a c c r u e d f o r wages e a r n e d d u r i n g t h a t p e r i o d .    See

C a r t w r i g h t v. J o y c e (19701, 155 Mont. 478, 486-487,          472 P.2d
515, 519-520,          w h e r e i n t h e C o u r t h e l d t h a t when s e r v i c e s a r e

r e n d e r e d o v e r an e x t e n d e d p e r i o d of t i m e ,   t h e t e r m of employ-

ment i s i n d e f i n i t e and t h e t i m e f o r t h e payment i s n o t

e x p r e s s l y p r o v i d e d f o r , a s t a t u t e of l i m i t a t i o n s commences

a t t h e end of e a c h month f o r s e r v i c e s performed d u r i n g t h e

month ( a p p l y i n g s e c t i o n 39-2-602(2),           MCA);     B a r r e t t v. National

Malleable       &   S t e e l C a s t i n g Company ( D . Pa. 1 9 4 6 ) , 68 F. Supp.
410, 417; Keen v. Mid-Continent P e t r o l e u m C o r p o r a t i o n ( D .

Iowa 1 9 4 5 ) , 63 F. Supp. 120, 129, a f f i r m e d 157 F.2d 310, 316;

and Smith v . C o n t i n e n t a l O i l Company (D.N.Y.                 1 9 4 5 ) , 59
F. Supp. 91, 93.

        Under t h e f a c t s i t u a t i o n p r e s e n t e d h e r e , t h e r e i s no

q u e s t i o n t h a t t h e a p p e l l a n t e n t e r e d i n t o a n employment

c o n t r a c t , was c l a s s i f i e d a s a s u p e r v i s o r , and p u r s u a n t t o

t h a t c o n t r a c t , was e x p r e s s l y exempt from r e c o v e r i n g o v e r t i m e

compensation.           The l a n g u a g e i n t h e c o n t r a c t i s c l e a r and

unambiguous.          W f i n d no need f o r f u r t h e r i n t e r p r e t a t i o n
                       e

and/or p a r o l e e v i d e n c e ; see s e c t i o n s 28-3-401,           28-3-303,

MCA.     The c o n t r a c t e x p r e s s l y c o v e r s t h e s u b j e c t of o v e r t i m e

wages, and t h e r e i s no need f o r c o n s t r u c t i o n o f any i m p l i e d

contract.

        W e held i n Keith v.            K o t t a s ( 1 9 4 6 ) , 119 Mont. 98, 1 0 1 ,

172 P.2d 306, 308, t h a t t h e r e can be no e x p r e s s and i m p l i e d

c o n t r a c t f o r t h e same t h i n g e x i s t i n g a t t h e same t i m e .

        I n a d d i t i o n i t s h o u l d be n o t e d t h a t t h e a p p e l l a n t a t no

t i m e p u r s u e d t h e g r i e v a n c e p r o c e d u r e p r o v i d e d by t h e employ-
ment c o n t r a c t w i t h t h e S t a t e .

        The c a u s e o f a c t i o n h a v i n g a r i s e n d u r i n g t h e t i m e o f

t h e 1889 C o n s t i t u t i o n and r e f e r e n c e h a v i n g been made t o

same, w e n o t e t h a t u n d e r t h a t C o n s t i t u t i o n , A r t i c l e X V I I I ,

s e c t i o n s 4 and 5, and u n d e r s e c t i o n 39-4-107,                   MCA,   there is

no r i g h t t o r e c e i v e o v e r t i m e c o m p e n s a t i o n on t h e p a r t o f t h e

appellant. A r t i c l e XVIII,              section 4 i s not self-executing

b u t i s d e p e n d a n t upon l e g i s l a t i v e e n f o r c e m e n t .     Article

XVIII,      s e c t i o n 5; see S t a t e v . Boykin ( 1 9 7 3 ) , 109 ~ r i z .289,

508 P.2d 1 1 5 1 , 1154.              S e c t i o n 39-4-107,        MCA s t a t e s i n

pertinent part:

        "A p e r i o d o f 8 h o u r s c o n s t i t u t e s a d a y ' s work
        i n a l l works a n d u n d e r t a k i n g s c a r r i e d on o r
        a i d e d by a n y m u n i c i p a l o r c o u n t y government,
        t h e s t a t e government, o r a f i r s t - c l a s s s c h o o l
        d i s t r i c t , and o n a l l c o n t r a c t s l e t by them,
        and f o r a l l j a n i t o r s ( e x c e p t i n c o u r t h o u s e s
        o f s i x t h - and s e v e n t h - c l a s s c o u n t i e s ) , e n g i n e e r s ,
        f i r e f i g h t e r s , c a r e t a k e r s , c u s t o d i a n s , and
        l a b o r e r s employed i n o r a b o u t a n y b u i l d i n g s ,
        works, o r grounds used o r occupied f o r any
        p u r p o s e by s u c h m u n i c i p a l , c o u n t y , o r s t a t e
        government o r f i r s t - c l a s s s c h o o l d i s t r i c t .
        A p e r i o d o f 8 h o u r s c o n s t i t u t e s a d a y ' s work
        i n m i l l s and s m e l t e r s f o r t h e t r e a t m e n t o f
        o r e s , i n underground m i n e s , and i n t h e wash-
        i n g , r e d u c i n g , and t r e a t m e n t o f c o a l .          In
        c a s e s o f emergency when l i f e o r p r o p e r t y i s
        i n imminent d a n g e r t h i s s u b s e c t i o n d o e s n o t
        apply "
The p u r p o s e o f t h i s s t a t u t e was n o t t o c r e a t e a d u t y t o pay

o v e r t i m e wages b u t r a t h e r t o compel e m p l o y e r s t o r e s t r i c t

t h e i r employees' workdays t o 8 h o u r s .                    See S t a t e v. Livingston

C o n c r e t e Bldg.    &   Mfg. Co.        ( 1 9 0 6 ) , 3 4 Mont. 570, 87 P .           980.

The remedy f o r t h e v i o l a t i o n o f t h i s s t a t u t e i s p r o v i d e d i n

39-4-107(4),          MCA,    which d o e s n o t c o v e r o v e r t i m e c o m p e n s a t i o n .

        The a p p e l l a n t h a s a r g u e d t h a t s e c t i o n 39-3-208,            MCA b e

a p p l i e d a s a n a d d i t i o n a l remedy.         The s e c t i o n c a n n o t b e

a p p l i e d f o r a t t h e t i m e t h i s a c t i o n was i n i t i a t e d , t h e S t a t e
o f Montana was s p e c i f i c a l l y e x c l u d e d from t h e c l a s s o f

e m p l o y e r s c o v e r e d by t h e Payment o f Wages A c t .       Section 41-

1 3 0 1 ( 3 ) ( b ) , R.C.M.   (1947).     In addition, a t t h a t t i m e there

was a s i x month t i m e l i m i t t o a p p l y t h i s remedy.           See s e c t i o n

41-1304,       R.C.M.      (1947).    H e r e the appellant did not institute

t h i s s u i t u n t i l nearly a year a f t e r h i s l a s t cause of a c t i o n

had a c c r u e d .

        The a c t i o n o f t h e D i s t r i c t C o u r t i n g r a n t i n g summary

judgment i s a f f i r m e d .



                                                                     C-CL.U&-
                                                                    Justice       1

W e concur:




   ~Chief J u s t i c e
                        ~U*& s                              .




Q,kt.u- Justices